t c memo united_states tax_court victor i rosenberg and deborah i rosenberg petitioners v commissioner of internal revenue respondent docket no filed date martin aaron schainbaum and david b porter for petitioners howard j schneck and maria t stabile for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners have deficiencies in income_tax and additions to tax as follows addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure big_number big_number big_number big_number big_number none petitioners formed cabana boy productions inc cabana boy a subchapter_c_corporation cabana boy tried unsuccessfully to produce a movie petitioners contend that they advanced to or paid on behalf of cabana boy dollar_figure the advances or claimed advances ' following concessions the issues for decision are whether petitioners’ advances to cabana boy were loans as petitioners contend or equity as respondent contends we hold that they were equity and therefore are not deductible as bad_debts under sec_166 whether petitioners may disregard cabana boy’s c_corporation status and deduct the advances as if cabana boy had been organized as an s_corporation and used the advances to pay ordinary and necessary expenses we hold that they may not whether petitioners’ advances to cabana boy were made to produce or collect income or for the management conservation or maintenance of property held to produce income and are thus deductible under sec_212 we hold that they are not ' respondent contends that petitioners did not advance or pay that amount to or on behalf of cabana boy based on our resolution of the issues in dispute we need not decide whether the amount petitioners claim is correct - - whether petitioners’ advances to cabana boy were made to promote dr rosenberg’s medical practice and thus are deductible by petitioners as advertising or promotional expenses we hold that they are not section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact a petitioners petitioners victor i rosenberg dr rosenberg and deborah i rosenberg mrs rosenberg lived in new york new york when they filed the petition dr rosenberg has been a plastic surgeon since petitioners' residence and dr rosenberg's medical practice were located at the same address in new york during the years in issue almost all of dr rosenberg’s income was from his medical practice mrs rosenberg worked in dr rosenberg’s medical office until before and during the years in issue dr rosenberg continuously sought publicity for his plastic surgery practice in periodicals and on television he advertised in new york before articles about plastic surgery that mentioned or featured dr rosenberg appeared in the new york daily news the new york times the new york post lifestyles the national enquirer vogue cosmopolitan bazaar every woman prime time - self us hairdo beauty and show business dr rosenberg spoke about plastic surgery in three appearances on the television show live with regis in he also appeared on the television shows live with regis and kathie lee the oprah winfrey show and donahue these appearances brought dr rosenberg many new patients dr rosenberg listed these articles and appearances in his curriculum vitae b cabana boy beginning of the cabana boy project in petitioners stayed at the beverly hills hotel in beverly hills california while dr rosenberg attended a medical convention ashley tyler tyler and jeffrey kinart kinart worked as cabana boys at the hotel swimming pool where they met petitioners tyler wanted to make a movie from the novel neuromancer by william gibson gibson mrs rosenberg read the novel and became excited about the idea of making a movie based on it tyler visited petitioners in new york at the end of and moved to new york to live with petitioners early in incorporation of cabana boy on dates not stated in the record petitioners consulted their attorney richard fabricant fabricant and their accountant arnold hyman hyman petitioners’ advisers about the cabana boy project mrs rosenberg attended the - - meetings regarding cabana boy's formation dr rosenberg did not attend those meetings petitioners’ advisers recommended that petitioners form a corporation for the cabana boy project fabricant filed the cabana boy certificate of incorporation in new york on date which established cabana boy as a subchapter_c_corporation with a purpose of making feature motion pictures mrs rosenberg was president and treasurer of cabana boy tyler was executive vice president and secretary kinart was vice president for creative development dr rosenberg was not an officer of cabana boy in date cabana boy paid gibson dollar_figure for the movie television and allied rights in the neuromancer novel mrs rosenberg signed the agreement for cabana boy the shareholders’ agreement on date petitioners tyler and kinart the shareholders and cabana boy signed a shareholders agreement mrs rosenberg signed the shareholders agreement for cabana boy in the shareholders agreement a cabana boy agreed to issue shares to tyler shares to kinart and shares to petitioners b mrs rosenberg agreed to assign to cabana boy the motion picture and other rights to the neuromancer novel as consideration for the issuance of petitioners’ stock and c tyler and kinart each agreed to pay dollar_figure per share ie dollar_figure - - each to cabana boy for their shares of cabana boy stock and to work full time for cabana boy cabana boy issued shares as follows to petitioners on date to tyler on date to petitioners on date and to tyler on date an unsigned promissory note sample note is attached to the cabana boy shareholders ' agreement the note has the word sample written on the front and on the cabana boy signature block the sample note said that dollar_figure was payable by cabana boy to petitioners on demand operation of cabana boy cabana boy operated primarily from petitioners’ residence but also had offices in new york california and at shepperton studios in london beginning in mrs rosenberg worked full time for cabana boy mrs rosenberg tyler and kinart until date managed cabana boy mrs rosenberg hoped to produce more movies after they completed the neuromancer movie in cabana boy had a separate checking account dr rosenberg began to transfer money to the cabana boy checking account in dr rosenberg did not sign any loan agreements between himself and cabana boy petitioners did not ask for or receive interest on any of the money they advanced to cabana boy - cabana boy hired entertainment lawyer howard singer singer to negotiate and draft contracts cabana boy also hired entertainment lawyer jerry simon chasen chasen hyman was cabana boy's certified_public_accountant from to or hyman created books for cabana boy that were separate from the books for dr rosenberg’s medical practice and accounted separately for cabana boy and dr rosenberg’s medical practice petitioners and their assistant nancy barret or viewpoint management co kept the books_and_records for cabana boy petitioners gave information to hyman to prepare financial statements and tax returns hyman used that information to prepare financial statements cabana boy publicity on date cabana boy retained a public relations firm articles about cabana boy appeared in periodicals including the hollywood reporter l a weekly newsweek people the wall street journal the new york times the village voice rolling stone screen international science fiction chronicle and variety some of the articles published about cabana boy and the neuromancer project mentioned dr rosenberg however dr rosenberg did not list cabana boy articles in his curriculum vitae and he did not advertise his medical practice in california c the neuromancer movie project mrs rosenberg and tyler began to write the screenplay for the neuromancer movie in on date cabana boy hired a producer and a production designer the neuromancer movie was planned to include many special effects at its shepperton studios office cabana boy prepared storyboards showing key scenes and costume designs and sketches showing special effects and makeup mrs rosenberg frequently traveled between new york london and california to work on the cabana boy project on date chasen sent the neuromancer screenplay to the u s copyright office for registration on behalf of cabana boy d kinart’s and tyler’s departure in date cabana boy and its shareholders met and removed kinart as an officer and director of cabana boy cabana boy agreed to pay kinart percent of the net profits from the distribution and exhibition of any film based on the book neuromancer or a related production tyler stopped working for cabana boy at the end of and resigned as an officer and director on date mrs rosenberg continued to work on the neuromancer project after tyler left eb the tri-star pictures agreement on date cabana boy tri-star pictures inc tri- star and petitioners signed an agreement for petitioners to develop the neuromancer screenplay into a feature length motion picture for tri-star at its discretion to produce the movie and for petitioners to be credited as producers of the movie on screen and in paid advertisements f financing cabana boy in date cabana boy formed a new york limited_partnership named neuromancer partners to raise funds for the neuromancer project singer drafted a private_placement memorandum for neuromancer partners on date cabana boy hired a consultant named ron joy joy to obtain financing joy was not successful on date cabana boy borrowed dollar_figure from r g capital corp r g capital which was due on date petitioners personally guaranteed repayment of the loan in date cabana boy formed a delaware limited_partnership named neuromancer partners l p to raise funds for the neuromancer project cabana boy was the general_partner for neuromancer partners l p on date cabana boy paid william h blair blair dollar_figure to obtain financing for cabana boy within days cabana boy also agreed to pay blair an amount equal to - percent of the financing blair obtained and percent of cabana boy’s profits from the neuromancer project on date mrs rosenberg individually cabana boy keith cavele a london producer and motion picture finance company ltd a london firm borrowed dollar_figure from warren harris harris for the neuromancer project the loan agreement provided that harris would receive repayment with percent interest and percent of any profits from the film on date fabricant obtained about dollar_figure million by mortgaging petitioners’ residence petitioners used the proceeds to pay a previous mortgage of about dollar_figure million and to finance cabana boy g cabana boy financial statements hyman prepared unaudited financial statements for cabana boy’s taxable years ending date and from information provided by management in the financial statements hyman treated the payments that petitioners made to or on behalf of cabana boy as loans hyman did not express any opinion as to the accuracy of the information provided by cabana boy when he prepared the cabana boy financial statements the financial statements indicated that cabana boy owed petitioners dollar_figure on date and dollar_figure on date hyman also reported the following on cabana boy's and financial statements year liabilities equity dollar_figure dollar_figure big_number big_number h tax returns on its return cabana boy reported that loans from shareholders were dollar_figure at the beginning of and dollar_figure at the end of hyman prepared cabana boy's forms u s_corporation income_tax returns for its taxable years ending date through on date mrs rosenberg signed cabana boy's corporate tax returns as president petitioners did not treat their advances to cabana boy as loans or claim bad_debt deductions on their individual income_tax returns i dissolution of cabana boy cabana boy was dissolved on date petitioners never demanded repayment of any money spent on the cabana boy project opinion petitioners offer several alternative theories to support the deduction of their advances to cabana boy a the advances were debt not equity b their advances to cabana boy were business_expenses of cabana boy which petitioners may deduct as if cabana boy were an s_corporation or they were cabana boy’s alter ego c petitioners may deduct the advances under sec_212 as expenses to produce income and d petitioners may deduct the advances as advertising or promotional expenses of dr rosenberg’s plastic surgery practice a whether petitioners' advances to cabana boy were debt or bquity petitioners contend that their advances to cabana boy were loans that became worthless in the years in issue respondent contends that the claimed advances were equity a taxpayer may deduct a bona_fide debt that becomes worthless in the taxable_year see sec_166 taxpayers generally bear the burden of proving that the transfers by the taxpayers to the corporations were loans and not equity see rule a 74_tc_476 the question of whether a transfer of funds to a closely_held_corporation is debt or equity must be decided based on all the relevant facts and circumstances we consider various factors in deciding whether a loan is bona_fide see 464_f2d_394 5th cir no single factor controls see 326_us_521 398_f2d_694 3d cir we next apply these factors to this case name given to the certificate evidencing the transfer of funds the issuance of a stock certificate in exchange for an advance suggests that the advance is equity and the issuance of a bond or note suggests that it is debt see estate of mixon v united_states supra pincite cabana boy issued stock certificates to petitioners as consideration for the motion picture rights however there are no signed notes or loan agreements relating to the remaining dollar_figure in advances petitioners claim to have made tyler testified that there were loan documents but none were offered into evidence petitioners contend that they intended their advances to be governed by the terms of the sample note we disagree we do not consider the sample note because it was unsigned this factor is neutral interest payments making an advance without charging interest suggests that the advance is not a loan see 336_us_422 ndollar_figure estate of mixon v united_states supra pincite there is no evidence that petitioners charged or received interest from cabana boy this factor favors respondent fixed maturity_date or repayment schedule the absence of a fixed maturity_date or repayment schedule suggests that advances are equity see estate of mixon v united_states supra pincite 97_tc_579 petitioners contend that the repayments were to be made on demand because the unsigned sample note so stated we disagree we are not convinced that the sample note applies to the claimed advances and there is no evidence that cabana boy had to repay petitioners at any time this factor favors respondent collateral or other security the absence of any requirement for collateral or other security suggests that advances are equity see 561_f2d_572 ndollar_figure 5th cir 318_f2d_611 9th cir there is no evidence that petitioners required cabana boy to provide collateral or any other security this factor favors respondent treatment of advances in books_and_records treatment of advances as debt in books_and_records suggests that the advances are loans see 414_f2d_844 5th cir american offshore inc v commissioner supra pincite hyman treated some of the advances as debt on cabana boy's financial statements and tax returns this factor favors petitioners repayments the making of repayments suggests that advances were loans see tyler v tomlinson supra american offshore inc v commissioner supra pincite there is no evidence that cabana boy made any repayments to petitioners - - petitioners point out that the balance sheets on cabana boy’s tax returns show that shareholder loans decreased by dollar_figure from the beginning to the end of and contend that this shows that cabana boy repaid that amount in we disagree tax returns do not establish the truth of the facts stated therein see 103_tc_428 71_tc_633 this factor favors respondent thin_capitalization thin_capitalization ie a high ratio_of_debt_to_equity generally suggests that an advance to a closely_held_corporation is a capital_contribution see 827_f2d_1409 9th cir 695_f2d_1367 fed cir estate of mixon v united_states supra pincite thin_capitalization is a significant factor because it reflects the extent to which creditors are shielded against business_losses and declines in property values see hardman v united_states supra cabana boy's and unaudited financial statements show the following year liabilities bquity dollar_figure dollar_figure big_number big_number - cabana boy’s debt-to-equity ratios for and were extremely high because shareholders' equity was negative see dunmire v commissioner tcmemo_1981_372 steiner v commissioner tcmemo_1981_212 affd without published opinion 688_f2d_825 3d cir petitioners contend that the debt-to-equity computations should not include the dollar_figure loan from r g capital which petitioners guaranteed and repaid however excluding the dollar_figure would not change our analysis because reducing cabana boy’s liability by dollar_figure does not change the fact that shareholders’ equity was negative in and thus the debt-to- equity ratio was very high this factor favors respondent third party loans if the party receiving an advance can borrow funds in an arm's-length_transaction on similar terms the advances may appear to be debt see electronic modules corp v united_states supra pincite estate of mixon v united_states supra pincite cabana boy borrowed dollar_figure from r g capital in petitioners personally guaranteed the loan the loan document is not in evidence petitioners have not shown that the terms of the r g capital loan are like the terms of their advances a meaningful debt-to-equity_ratio cannot be computed for and because the owners have negative equity in those years see dunmire v commissioner tcmemo_1981_372 petitioners contend that cabana boy borrowed dollar_figure million from crossland mortgage corp we disagree that loan was to petitioners petitioners point out that cabana boy borrowed dollar_figure from harris however the terms of that loan differ from the terms of the advances because cabana boy had three coborrowers and harris wanted to be paid a high interest rate and also receive a percentage of the profits from the movie this factor favors respondent use of funds using cash advances to finance initial business operations such as daily operating_expenses may suggest that the advances were equity see slappey drive ind park v united_states supra pincite 462_f2d_712 5th cir cabana boy used dollar_figure of the advances to acquire the rights to neuromancer cabana boy used the remainder of the funds at issue to pay for all of its operations including daily expenses this factor favors respondent source of repayments advances are more likely to be equity if the only source of funds for repayment is corporate earnings see electronic modules corp v united_states supra pincite estate of mixon v united_states supra pincite petitioners contend that cabana boy did not need corporate earnings to repay the advances because it -- - could get loans or other financing from third parties petitioners did not show that anyone else was willing to advance funds to cabana boy cabana boy had little success obtaining financing from third parties this factor favors respondent subordination subordination of repayment of an advance to other indebtedness suggests that the advance is equity see estate of mixon v united_states supra pincite 375_f2d_36 5th cir petitioners point out that there is no evidence that there were any subordination agreements however even if there were no subordination agreements timely payment by the alleged debtor to other creditors while not repaying advances effectively subordinates the advances to the rights of the other creditors who receive payment in the interim see american offshore inc v commissioner t c pincite inductotherm indus inc v commissioner tcmemo_1984_281 affd without published opinion 770_f2d_1071 3d cir cabana boy paid its creditors but it never repaid petitioners and petitioners never asked to be repaid thus petitioners effectively subordinated their advances to those of other corporate creditors this factor favors respondent increased management participation if making an advance increases an individual’s right to participate in the management of the entity which received it then that person may be participating as a shareholder rather than as a creditor see estate of mixon v united_states supra pincite united_states v henderson supra mrs rosenberg participated in cabana boy’s management because petitioners owned percent of the stock this factor is neutral advances proportionate to stock ownership if advances by shareholders are proportionate to their stock ownership an equity contribution is indicated see estate of mixon v united_states supra pincite american offshore inc v commissioner supra pincite petitioners owned percent of the stock and provided all of the advances thus while petitioners were the controlling shareholders the advances were not proportionate this factor is neutral right to enforce repayment a taxpayer’s right to enforce repayment of an advance suggests that the advance is a loan see estate of mixon v united_states supra pincite american offshore inc v commissioner supra pincite there is no evidence that petitioners had any right to enforce repayment of the claimed advances petitioners contend that they had a right to enforce repayment because dr rosenberg could call the loans on demand - - we disagree the demand feature appears on the unsigned sample note this factor favors respondent taxpayers intent the taxpayer’s statement of intent is relevant if the objective facts are ambiguous see estate of mixon v united_states f 2d pincite tyler v tomlinson f 2d pincite american offshore inc v commissioner supra pincite the objective facts show that the advances were equity thus this factor does not apply conclusion we conclude that petitioners’ advances were equity and not debt thus petitioners may not deduct the advances as bad_debts under sec_166 for the years in issue b whether petitioners may disregard cabana boy’s subchapter_c status and deduct their advances petitioners point out that expenses for cabana boy and petitioner’s medical practice were both paid from the medical practice checking account and that both activities were located in petitioners’ home petitioners contend that they may treat cabana boy as if it were an s_corporation we disagree cabana boy was a c_corporation there is no evidence that petitioners intended cabana boy to elect s status even if they had wanted in light of our conclusion we need not decide whether the debts were business_debts or whether and when they became worthless --- - cabana boy to be an s_corporation those intentions would be irrelevant because what matters is what petitioners did see 429_us_569 417_us_134 citing 344_us_6 petitioners contend that they may disregard cabana boy’s subchapter_c status because they were cabana boy's alter ego we disagree in arrowsmith v commissioner supra two taxpayers liquidated their corporation and reported a capital_gain see id pincite later the taxpayers paid a judgment against the corporation and deducted the judgment as an ordinary business_expense on their personal income_tax returns the u s supreme court held that the judgment was a capital expense see id pincite arrowsmith does not establish that cabana boy should not be treated as a c_corporation cabana boy had a business_purpose and assets did business entered into contracts and had officers it was a subchapter_c_corporation separate from petitioners and petitioners treated it as such we conclude that petitioners may not disregard cabana boy’s subchapter_c status cc whether petitioners may deduct the advances under section petitioners contend that they may deduct the advances under sec_212 we disagree a taxpayer may deduct ordinary and -- - necessary expenses_for_the_production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income see sec_212 however a taxpayer may not deduct a contribution of capital to a corporation under sec_212 see conant v commissioner tcmemo_1986_415 petitioners may not deduct the claimed advances under sec_212 because they were contributions to the capital of cabana boy d whether petitioners may deduct the advances as advertising or promotional expenses for dr rosenberg’s plastic surgery practice petitioners contend that they may deduct the advances as advertising or promotional expenses for dr rosenberg’s plastic surgery practice under sec_162 because they paid those amounts to attract patients for dr rosenberg from the motion picture industry dr rosenberg testified that he paid the advances to publicize his medical practice dr rosenberg’s testimony is not consistent with the objective evidence in his curriculum vitae he listed the articles and television shows in which he appeared but he did not mention cabana boy or any cabana boy publicity none of the articles in the exhibit petitioners contend that they may deduct their advances under sec_162 because dr rosenberg made the advances to protect his credit worthiness or business reputation we disagree dr rosenberg did not so testify in any event petitioners have not shown how paying the claimed advances would protect his credit or reputation - - containing dr rosenberg’s publicity mention cabana boy or the movie neuromancer there are no documents in evidence that suggest that dr rosenberg’s plastic surgery practice had anything substantial to do with cabana boy except to provide a source of funds seven of the articles in the record publicizing cabana boy mention dr rosenberg those that do describe him as mrs rosenberg’s husband or part of the family that tyler and kinart met at the pool only five articles describe dr rosenberg as a new york plastic or cosmetic surgeon dr rosenberg’s only other apparent advertising benefit from cabana boy was that he appeared as a guest on live with regis tyler testified that he wrote a letter to cabana boy’s public relations firm to request it to publicize dr rosenberg however the letter on which he relied did not include that instruction we conclude that petitioners did not pay the advances to cabana boy to attract patients for dr rosenberg from the motion this is so even though tyler testified that the content of most of the articles had been provided to the publications by cabana boy’s public relations firm -- - picture industry to reflect the foregoing and concessions of the parties decision will be entered under rule respondent determined and contends that petitioners did not have a cost_of_goods_sold of dollar_figure in petitioners did not address this issue on brief we deem petitioners to have conceded this issue see 82_tc_546 n affd 774_f2d_644 4th cir wolf v commissioner tcmemo_1992_432 affd 13_f3d_189 6th cir
